DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16  and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US 20160277631).

Regarding Claim 1, Mori ‘631 teaches an information processing apparatus (Element 14, wherein there is a client terminal) comprising:
a processor (Element 100, wherein there is a processor and the terminal can be a computer, paragraph 107) configured to:
when receiving an image forming instruction issued to an image forming apparatus, transmit image data and processing information to a server, the processing information including access information regarding access to the information processing apparatus and information for forming an image represented by the image data, and store the image data into the information processing apparatus (Paragraphs 159 and 163, wherein the image data and the job information can be sent to the server); and
control for transmitting the image data directly to the image forming apparatus in response to transmission of the image data being requested from the image forming apparatus (Paragraphs 190 and 191, wherein the image data can be sent directly from the client terminal to the image forming apparatus based on a request. The data can be sent to the server as well, paragraph 123).

Regarding Claim 16, Mori ‘631 teaches an image forming apparatus (Element 13) comprising:
a processor (Element 211) configured to:
acquire processing information including access information regarding access to an information processing apparatus and information for forming an image represented by image data from a server (Paragraph 199-201, wherein the job information is provided to the image forming apparatus from the printer);
acquire the image data directly from the information processing apparatus corresponding to the access information (Paragraph 191, wherein the print data is acquired from the terminal); and
perform control such that image formation is performed using the acquired image data and the acquired processing information (Paragraph 195, wherein the image data is printed accordingly).

Regarding Claim 18, Mori ‘631 teaches an image forming system (Paragraph 2) comprising:
an information processing apparatus (Element 14, wherein there is a terminal);
an image forming apparatus (Element 13); and
a server that is able to connect to the information processing apparatus and the image forming apparatus (Element 10 and paragraphs 100 and 103, wherein there is a print server), wherein the information processing apparatus includes a first processor (Element 100, wherein there is a processor and the terminal can be a computer, paragraph 107) configured to:
when receiving an image forming instruction issued to the image forming apparatus, transmit image data and processing information to the server, the processing information including access information regarding access to the information processing apparatus and information for forming an image represented by the image data, and store the image data into the information processing apparatus (Paragraphs 159 and 163, wherein the image data and the job information can be sent to the server); and
perform control for transmitting the image data to the image forming apparatus in response to transmission of the image data being requested from the image forming apparatus (Paragraphs 190 and 191, wherein the image data can be sent directly from the client terminal to the image forming apparatus based on a request. The data can be sent to the server as well, paragraph 123), and
wherein the image forming apparatus includes a second processor (Element 211) configured to:
acquire the processing information from the server (Paragraph 199-201, wherein the job information is provided to the image forming apparatus from the printer);
acquire the image data directly from the information processing apparatus corresponding to the access information (Paragraph 191, wherein the print data is acquired from the terminal); and
perform control such that image formation is performed using the acquired image data and the acquired processing information (Paragraph 195, wherein the image data is printed accordingly).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2016/0277631) in view of Ohta (US 2006/0001908).

Regarding Claim 2, Mori ‘631 does not teach wherein the processor is configured to, after transmitting the processing information to the server, delete all or part of the processing information.
Ohta does teach wherein the processor is configured to, after transmitting the processing information to the server, delete all or part of the processing information (Paragraph 8, wherein the job is deleted accordingly).
Mori ‘631 and Ohta are combinable because they both deal with communicating with a server for printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Mori ‘631 with the teachings of Ohta for the purpose of overcoming potential network errors (Ohta: Paragraph 6).

Regarding Claim 6, Mori ‘631 does not teach wherein the processor is configured to delete the image data stored in the information processing apparatus at a time different from a time at which the image data transmitted to the server is deleted.
Ohta further teaches wherein the processor is configured to delete the image data stored in the information processing apparatus at a time different from a time at which the image data transmitted to the server is deleted (Paragraph 69, wherein data can be sent to the server before deleted from the client).
Mori ‘631 and Ohta are combinable because they both deal with communicating with a server for printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Mori ‘631 with the teachings of Ohta for the purpose of overcoming potential network errors (Ohta: Paragraph 6).

Claim(s) 3, 4, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2016/0277631) in view of Ohta (US 2006/0001908) further in view of Suzuki (US 2015/0205548).

Regarding Claim 3, Mori ‘631 does not teach wherein the processor is configured to encrypt the image data and store the encrypted image data into the information processing apparatus.
Suzuki does teach wherein the processor is configured to encrypt the image data and store the encrypted image data into the information processing apparatus (Paragraph 61, wherein the data to be printed can be encrypted).
Mori ‘631 and Suzuki are combinable because they both deal with communicating with a server for printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Mori ‘631 with the teachings of Suzuki for the purpose of providing a secure print environment (Suzuki: Paragraph 61).

Regarding Claim 4, Mori ‘631 in view of Ohta does not teach wherein the processor is configured to encrypt the image data and store the encrypted image data into the information processing apparatus.
Suzuki further teaches wherein the processor is configured to encrypt the image data and store the encrypted image data into the information processing apparatus (Paragraph 61, wherein the data to be printed can be encrypted).
Mori ‘631 and Suzuki are combinable because they both deal with communicating with a server for printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Mori ‘631 with the teachings of Suzuki for the purpose of providing a secure print environment (Suzuki: Paragraph 61).

Regarding Claim 5, Mori ‘631 does not teach wherein the processor is configured to delete the image data stored in the information processing apparatus at a time different from a time at which the image data transmitted to the server is deleted.
Ohta further teaches wherein the processor is configured to delete the image data stored in the information processing apparatus at a time different from a time at which the image data transmitted to the server is deleted (Paragraph 69, wherein data can be sent to the server before deleted from the client).
Mori ‘631 and Ohta are combinable because they both deal with communicating with a server for printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Mori ‘631 with the teachings of Ohta for the purpose of overcoming potential network errors (Ohta: Paragraph 6).

Regarding Claim 7, Mori ‘631 does not teach wherein the processor is configured to delete the image data stored in the information processing apparatus at a time different from a time at which the image data transmitted to the server is deleted.
Ohta further teaches wherein the processor is configured to delete the image data stored in the information processing apparatus at a time different from a time at which the image data transmitted to the server is deleted (Paragraph 69, wherein data can be sent to the server before deleted from the client).
Mori ‘631 and Ohta are combinable because they both deal with communicating with a server for printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Mori ‘631 with the teachings of Ohta for the purpose of overcoming potential network errors (Ohta: Paragraph 6).

Regarding Claim 8, Mori ‘631 does not teach wherein the processor is configured to delete the image data stored in the information processing apparatus at a time different from a time at which the image data transmitted to the server is deleted.
Ohta further teaches wherein the processor is configured to delete the image data stored in the information processing apparatus at a time different from a time at which the image data transmitted to the server is deleted (Paragraph 69, wherein data can be sent to the server before deleted from the client).
Mori ‘631 and Ohta are combinable because they both deal with communicating with a server for printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Mori ‘631 with the teachings of Ohta for the purpose of overcoming potential network errors (Ohta: Paragraph 6).

Regarding Claim 9, Mori ‘631 does not teach wherein the processor is configured to delete the image data on the information processing apparatus at a time earlier than the time at which the image data transmitted to the server is deleted.
Ohta further teaches wherein the processor is configured to delete the image data on the information processing apparatus at a time earlier than the time at which the image data transmitted to the server is deleted (Paragraph 69, wherein data can be sent to the server before deleted from the client).
Mori ‘631 and Ohta are combinable because they both deal with communicating with a server for printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Mori ‘631 with the teachings of Ohta for the purpose of overcoming potential network errors (Ohta: Paragraph 6).

Regarding Claim 10, Mori ‘631 does not teach wherein the processor is configured to delete the image data on the information processing apparatus at a time earlier than the time at which the image data transmitted to the server is deleted.
Ohta further teaches wherein the processor is configured to delete the image data on the information processing apparatus at a time earlier than the time at which the image data transmitted to the server is deleted (Paragraph 69, wherein data can be sent to the server before deleted from the client).
Mori ‘631 and Ohta are combinable because they both deal with communicating with a server for printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Mori ‘631 with the teachings of Ohta for the purpose of overcoming potential network errors (Ohta: Paragraph 6).

Regarding Claim 11, Mori ‘631 does not teach wherein the processor is configured to manage deletion of the image data in accordance with a predetermined operation of the information processing apparatus.
Ohta further teaches wherein the processor is configured to manage deletion of the image data in accordance with a predetermined operation of the information processing apparatus (Paragraph 69, wherein data can be deleted based on user operation).
Mori ‘631 and Ohta are combinable because they both deal with communicating with a server for printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Mori ‘631 with the teachings of Ohta for the purpose of overcoming potential network errors (Ohta: Paragraph 6).

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2016/0277631) in view of Annamalai Thangaraj (US 2020/0285427).


Regarding Claim 12, Mori ‘631 further teaches wherein the first pattern comprises:
transmitting the image data and the processing information to the server (Paragraphs 159 and 163, wherein the image data and the job information can be sent to the server);
storing the image data into the information processing apparatus (Paragraph 157, wherein the image data is stored); and
transmitting the image data to the image forming apparatus in response to transmission of the image data being requested from the image forming apparatus (Paragraphs 190 and 191, wherein the image data can be sent directly from the client terminal to the image forming apparatus based on a request.).
Mori ‘631 does not teach wherein the processor is configured to switch between a first pattern and a second pattern,
 wherein the second pattern comprises transmitting the image data and the processing information directly to the image forming apparatus.
Annamalai Thangaraj does teach wherein the processor is configured to switch between a first pattern and a second pattern (Paragraph 42, wherein the job can be sent through the server or directly to the printer), 
wherein the second pattern comprises transmitting the image data and the processing information directly to the image forming apparatus (Paragraph 42, wherein the job can be sent directly to the MFP).
Mori ‘631 and Annamalai Thangaraj are combinable because they both deal with communicating with a server for printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Mori ‘631 with the teachings of Annamalai Thangaraj for the purpose of ensuring the job is still printed (Annamalai Thangaraj: Paragraphs 6 and 42).

Regarding Claim 13, Annamalai Thangaraj further teaches wherein the processor is configured to:
execute one of the first pattern and the second pattern according to a setting (Paragraph 42, wherein the communication is established based on the communication); and
in a case where the execution of the one of the first pattern and the second pattern fails, execute the other one of the first pattern and the second pattern (Paragraph 42, wherein the job is sent according to the capabilities of the devices).
Mori ‘631 and Annamalai Thangaraj are combinable because they both deal with communicating with a server for printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Mori ‘631 with the teachings of Annamalai Thangaraj for the purpose of ensuring the job is still printed (Annamalai Thangaraj: Paragraphs 6 and 42).

Regarding Claim 14, Annamalai Thangaraj further teaches wherein the processor is configured to, in a case where the information processing apparatus is not able to connect to the server, execute the second pattern (Paragraph 42, wherein based on the connection, the communication method is determined).
Mori ‘631 and Annamalai Thangaraj are combinable because they both deal with communicating with a server for printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Mori ‘631 with the teachings of Annamalai Thangaraj for the purpose of ensuring the job is still printed (Annamalai Thangaraj: Paragraphs 6 and 42).

Regarding Claim 15, Annamalai Thangaraj further teaches wherein the processor is configured to, in a case where the information processing apparatus is not able to connect directly to a predetermined image forming apparatus, execute the first pattern (Paragraph 42, wherein based on the connection, the communication method is determined).
Mori ‘631 and Annamalai Thangaraj are combinable because they both deal with communicating with a server for printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Mori ‘631 with the teachings of Annamalai Thangaraj for the purpose of ensuring the job is still printed (Annamalai Thangaraj: Paragraphs 6 and 42).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2016/0277631) in view of Suzuki (US 2015/0205548) further in view of Mori (US 2014/0282996).

Regarding Claim 19, Mori ‘631 does not teach wherein the second processor is configured to acquire the image data from the information processing apparatus by requesting the server for issuance of a token using the processing information acquired from the server and requesting the information processing apparatus for the image data by using the issued token, and
wherein the first processor is configured to:
request the server for verification of validity of the token; and
in a case where the token is valid, transmit the image data stored in the information processing apparatus to the image forming apparatus.
Suzuki does teach wherein the first processor is configured to:
request the server for verification of validity of the token (Paragraphs 47 and 48, wherein the AT, access token is used for the portable terminal); and
in a case where the token is valid, transmit the image data stored in the information processing apparatus to the image forming apparatus (Paragraph 53, wherein upon successful authentication, the job can be printed).
Mori ‘631 in view of Suzuki does not teach wherein the second processor is configured to acquire the image data from the information processing apparatus by requesting the server for issuance of a token using the processing information acquired from the server and requesting the information processing apparatus for the image data by using the issued token.
Mori ‘996 does teach wherein the second processor is configured to acquire the image data from the information processing apparatus by requesting the server for issuance of a token using the processing information acquired from the server and requesting the information processing apparatus for the image data by using the issued token (Paragraph 38, wherein a token is generated and provided to the printer).
Mori ‘631 and Mori ‘996 are combinable because they both deal with communicating with a server for printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Mori ‘631 in view of Suzuki with the teachings of Mori ‘996 for the purpose of easily establishing a session with a server (Mori: Paragraph 37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/Primary Examiner, Art Unit 2699